DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the non-final Office action filed 14 June 2022 and not repeated herein is overcome and hereby withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 7 October 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8, 12, 14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., US 2002/0156459 (“Ye”) in view of  Ueda et al., US 2015/0203679 (“Ueda”)(both references previously cited). Burris, D.L. et al., A low friction and ultra low wear rate PEEK/PTFE composite, Wear, 261, 2006 (“Burris”) is relied upon as an evidentiary reference for claims 1, 3-5, 8, 12, 14, and 16-23 (previously cited).
Regarding claims 1, 8, 14, 16, and 17, Ye discloses a microcatheter comprising an inner liner which preferably comprises a polytetrafluoroethylene resin [abstract, 0002, 0020, 0021, Fig. 1]. Ye teaches that polytetrafluoroethylene is a preferred material because it creates a low friction surface for the passage of other devices or fluids through the catheter [0020]. Ye also teaches that the inner liner has a thickness of from about 0.0005 to 0.00125 inches (i.e. from about 12.7 to 31.75 microns)[0021].
 Ye is silent regarding the polytetrafluoroethylene of the inner liner comprising a second polymer.
Ueda discloses a resin composition comprising 10 to 50 wt% of an aromatic polyether ketone resin and 50 to 90wt% of a tetrafluoroethylene copolymer comprising from 87 to 99 mol% tetrafluoroethylene (i.e. a PTFE) [abstract, 0026, 0045]. The aromatic polyether ketone may be a polyether ether ketone (i.e. PEEK) [0037]. Ueda teaches that the composition can be used to form molded articles having a low coefficient of friction and high sliding properties [0038, 0068, 0042, 0074].  Ueda further teaches that the composition is suitable for producing medical instruments [0072].
Ye and Ueda are both directed towards the use of a PTFE resin composition for the purpose of reducing friction.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the inner liner of the microcatheter of Ye by forming it from the resin composition disclosed by Ueda with the expectation of providing an inner liner having both a low coefficient of friction and high sliding properties.
The inner liner of the microcatheter of modified Ye would have read on the claimed composite tube and would have had a thickness which reads on the claimed thickness.  The inner liner would have been formed from a composition comprising PTFE and PEEK wherein the PEEK reads on the second polymer recited in claims 1, 8, and 14.  The PEEK would have been present in a range of amounts which overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
While modified Ye is silent regarding the claimed lower coefficient of friction relative to a comparable tube under the claimed conditions, it is noted that Burris clearly teaches that the disclosed PTFE/PEEK exhibits a coefficient of friction which is less than that of virgin, unfilled PTFE.  Additionally, it is noted that the composition of the inner liner of the microcatheter that would have been formed by the modification of Ye with the teachings of Burris would have been substantially identical to the tube claimed and disclosed by Applicant in terms of the amount and species of PTFE and second polymer.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the inner liner of the microcatheter taught by modified Ye would have inherently exhibited the claimed coefficient of friction properties (see MPEP 2112 V).  
Regarding claims 3-5, 20, and 21, while modified Ye is silent regarding the disclosed inner liner having the claimed properties, as is described above, modified Ye reasonably teaches a tube which is formed from a composition which is substantially identical to the tube claimed and disclosed by Applicant in terms of the amount and species of PTFE and second polymer.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the inner liner taught by modified Ye have would inherently exhibited the claimed coefficient of friction and storage modulus properties (see MPEP 2112 V).  
Regarding claim 12, Ueda teaches that the PEEK component of the disclosed composition has a particle size of 10 µm or less [0027, 0055].
Regarding claims 18 and 19, the microcatheter of modified Ye reads on the claimed medical device. 
Regarding claims 22 and 23, the microcatheter of modified Ye described above for claim 1 renders obvious the claimed medical device. While modified Ye is silent regarding the disclosed inner liner having the claimed properties, as is described above, modified Ye reasonably teaches a tube which is formed from a composition which is substantially identical to the tube claimed and disclosed by Applicant in terms of the amount and species of PTFE and second polymer.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the inner liner taught by modified Ye have would inherently exhibited the claimed storage modulus property (see MPEP 2112 V).

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2006/0030681 to Sawyer et al. – discloses a film formed from a low friction and low wear resin composition comprising PTFE and at from 10 to 50 wt% of , PEEK [abstract, 0003, 0000034, 0037, 0038, claims 1, 5, 6, and 7].

· US 2015/0025562 to Dinh et al. – discloses an inner liner for a microcatheter wherein the inner liner is formed from a PTFE resin [abstract, 0003, 0004, 0012].

· Onodera et al., Structure and Function of Transfer Film Formed from PTFE/PEEK Polymer Blend, The Journal of Physical Chemistry, 2017, 121 – discloses that it is well known that PTFE/PEEK blends show significantly less wear than pure PTFE and PEEK (abstract). Also teaches that that hardness increases with increasing PEEK content (Fig. 3).

Response to Arguments
Applicant’s arguments with respect to claims 14 September 2022 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendment made to claims 1, 20, and 22 and the introduction of new claim 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782